Citation Nr: 1639953	
Decision Date: 10/03/16    Archive Date: 10/19/16

DOCKET NO.  14-11 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right foot hallux valgus.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left foot hallux valgus.

5.  Entitlement to a temporary total disability rating (or evaluation) for hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29.
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 
INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1988 to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A claim to reopen service connection for PTSD was received in February 2010.  The February 2011 rating decision denied service connection for depression, declined to reopen service connection for PTSD, and denied a temporary total rating for hospital treatment in excess of 21 days for a service-connected disability.  

A claim for a TDIU (which the RO also treated as an increased rating claim for the service-connected right and left foot hallux valgus) was received in October 2012.  The June 2013 rating decision denied increased disability ratings in excess of 10 percent for the right and left foot hallux valgus and a TDIU.  

With respect to the issue of service connection for PTSD and major depressive disorder, the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.  

Service connection for PTSD was previously denied by the RO in June 1996 and August 1997, and the Veteran did not perfect an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

The issues of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, increased disability ratings for right and left foot hallux valgus, entitlement to a temporary total disability rating, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Unappealed June 1996 and August 1997 rating decisions, in pertinent part, denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD or verifiable stressor.

2.  The evidence received since the August 1997 rating decision relates to an unestablished fact of a current PTSD diagnosis. 



CONCLUSIONS OF LAW

1.  The August 1997 rating decision to deny service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for  PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is reopening service connection for PTSD and remanding the issues of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, increased disability ratings for right and left foot hallux valgus, entitlement to a temporary total disability rating, and entitlement to a TDIU for additional development.  As such, no explanation of compliance with VCAA duties to notify and assist is required at the present time.  

Reopening Service Connection for PTSD

The Veteran seeks to reopen service connection for PTSD.  The original claim for service connection, initially filed in September 1994, was originally denied in a June 1996 rating decision.  In July 1997, the Veteran filed a timely notice of disagreement.  An August 1997 rating decision continued the denial of service connection for PTSD. A statement of the case was issued in October 1997.  The Veteran did not perfect the appeal of the decision to the Board.  See 38 C.F.R.	 § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the June 1996 and August 1997 rating decisions, the RO, in pertinent part, denied service connection for PTSD on the basis that there was no confirmed diagnosis of PTSD or verifiable stressor.  The pertinent evidence of record at the time of the June 1996 and August 1997 rating decisions, October 1997 statement of the case, and May 1998 supplemental statement of the case (to which the Veteran did not perfect an appeal) includes service treatment records, VA examination reports, and lay statements.  

The Board has reviewed the evidence received after the August 1997 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for PTSD.  In a February 2010 letter, Dr. C.M. noted that the Veteran had psychiatric diagnoses of major depressive disorder, PTSD, and panic disorder.  

The Board finds that this evidence, received after the August 1997 decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a current PTSD diagnosis (a necessary element for service connection).  38 C.F.R. § 3.303(b).  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim, so the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no relevant evidence received during the one-year appeal period for the August 1997 decision nor have additional service records been received; therefore, 38 C.F.R. § 3.156(b) and (c) do not apply.  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for PTSD is granted.


REMAND

Outstanding Records

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

A July 2011 Social Security Administration (SSA) notice of decision notes that the Veteran was receiving SSA disability benefits due to a bilateral feet deformities (hallux valgus) and severe major depressive disorder.  The SSA notice of decision specifically references evidence that does not appear to be of record, including a June 2010 medical examination report.  The medical records supporting the award of SSA disability benefits have not been associated with the claims file and there is a possibility that the SSA records are relevant to the issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R.	 § 3.159(c)(2).

Further, December 2010 and April 2013 VA examination reports note that the Veteran was receiving private psychiatric treatment since 1994 due to depression.  Private treatment records from 1994 have not been associated with the claims file.  As such, the Board finds that remand is necessary to attempt to obtain these records.

It appears there may be VA medical records missing from the file as well.  A December 2010 VA record indicates that she began psychiatric treatment at a VA facility in 1995, and then went to private providers.  There are some VA records from around the time the Veteran filed her first claim, but then there are no records until 2009.  It is not known whether she sought VA care in the interim, but a search should be made.  Furthermore, while the August 2015 statement of the case referenced review of VA outpatient records through that same month, the most recent records part of the file are dated November 2013.    

Although the Veteran's service-connected feet were last examined in 2013, more than three years has passed, and to ensure the record is complete when the appeal returns to the Board, new examinations should be done.

Intertwined Issues

The Board further finds that the issue of entitlement to a TDIU and a temporary total disability rating for hospital treatment in excess of 21 days for a service-connected disability under 38 C.F.R. § 4.29 (2015) are inextricably intertwined with issues of increased disability ratings in excess of 10 percent for right and left foot hallux valgus and service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, currently on appeal because a hypothetical grant of a higher disability rating or grant of service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, the disabilities that the Veteran contends makes her unable to secure substantially gainful employment are the PTSD and depression, and the in-patient hospitalizations were in relation to the claimed PTSD and depression.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also May 2013 application for increased compensation based on unemployability (VA Form 21-8940).  For this reason, consideration of entitlement to a TDIU and a temporary total disability rating for hospital treatment in excess of 21 days for a service-connected disability must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, increased disability ratings for right and left foot hallux valgus, entitlement to a temporary total disability rating, and entitlement to a TDIU are REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request she identify the names, addresses, and approximate dates of treatment for all private health care providers who have treated her for symptoms and residuals associated with the acquired psychiatric disorders, to include PTSD and major depressive disorder (and not already of record), specifically any records dated back to 1994.

The AOJ should ask the Veteran to provide the copies of any private treatment records she has received with regard to treatment for symptoms and residuals associated with the acquired psychiatric disorder.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Request from the VA Medical Center in San Juan all medical records dated from 1994 to 2009 and from November 2013 to the present.  Since the records from the 1990s pre-date VA's use of electronic medical records, searches must be made of archived/retired paper records, with documentation if no records are found.

4.  Schedule the Veteran for VA examinations to evaluate the current severity of her bilateral hallux valgus condition.

5.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


